 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 838 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Nadler (for himself and Mr. Lantos) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the creation of refugee populations in the Middle East, North Africa, and the Persian Gulf region as a result of human rights violations. 
 
Whereas Jews and other ethnic groups have lived mostly as minorities in the Middle East, North Africa, and the Persian Gulf region for more than 2,500 years, more than 1,000 years before the advent of Islam; 
Whereas the United States has long voiced its concern about the mistreatment of minorities and the violation of human rights in the Middle East and elsewhere; 
Whereas the United States continues to play a pivotal role in seeking an end to conflict in the Middle East and to promoting a peace that will benefit all the people of the region; 
Whereas a comprehensive peace in the region will require the resolution of all outstanding issues through bilateral and multilateral negotiations involving all concerned parties; 
Whereas the discussion of refugees in the Middle East generally centers on Palestinian refugees, even though estimates indicate that, as a result of the 1948 war in which numerous Arab armies attacked the newly-founded State of Israel, more Jews (approximately 850,000) were displaced from Arab countries than were Palestinians (approximately 726,000) from Israel; 
Whereas the United States has demonstrated interest and concern about the mistreatment, violation of rights, forced expulsion, and expropriation of assets of minority populations in general, and in particular, former Jewish refugees displaced from Arab countries, as evidenced, inter alia, by the following actions: 
(1)A Memorandum of Understanding signed by President Jimmy Carter and Israeli Foreign Minister Moshe Dayan on October 4, 1977, states that [a] solution of the problem of Arab refugees and Jewish refugees will be discussed in accordance with rules which should be agreed. 
(2)After negotiating the Camp David Accords, the Framework for Peace in the Middle East, President Jimmy Carter stated in a press conference on October 27, 1977 that Palestinians have rights . . . obviously there are Jewish refugees . . . they have the same rights as others do. 
(3)In an interview with Israeli television immediately after the issue of the rights of Jews displaced from Arab lands was discussed at Camp David II in July 2000, President Clinton stated clearly that [t]here will have to be some sort of international fund set up for the refugees. There is, I think, some interest, interestingly enough, on both sides, in also having a fund which compensates the Israelis who were made refugees by the war, which occurred after the birth of the State of Israel. Israel is full of people, Jewish people, who lived in predominantly Arab countries who came to Israel because they were made refugees in their own land.. 
(4)In Senate Resolution 76, 85th Congress, agreed to January 29, 1957, the Senate— 
(A)notes that individuals in Egypt who are tied by race, religion, or national origin with Israel, France, or the United Kingdom have been subjected to arrest, forced exile, confiscation of property, and other punishments although not charged with any crime; and  
(B)requests the President to instruct the chief delegate to the United Nations to urge the prompt dispatch of a United Nations observer team to Egypt with a view to obtain a full factual report concerning this violation of rights.  
(5)In House Concurrent Resolution 158, 85th Congress, Congress notes that the Government of Egypt had initiated a series of measures against the Jewish community, that many Jews were arrested as a result of such measures, that, beginning in November 1956, many Jews were expelled from Egypt, and that the Jews of Egypt faced sequestration of their goods and assets and denial or revocation of Egyptian citizenship, and resolves that the treatment of Jews in Egypt constituted persecution on account of race, religious beliefs, or political opinions, further resolving that these issues should be raised by the United States either in the United Nations or by other appropriate means.  
(6)Section 620 of H.R. 3100, 100th Congress, states that Congress finds that with the notable exceptions of Morocco and Tunisia, those Jews remaining in Arab countries continue to suffer deprivations, degradations, and hardships, and continue to live in peril and that Congress calls upon the governments of those Arab countries where Jews still maintain a presence to guarantee their Jewish citizens full civil and human rights, including the right to lead full Jewish lives free of fear and to emigrate if they so choose; 
Whereas the seminal United Nations resolution on the Arab-Israeli conflict and other international initiatives refer generally to the plight of refugees and do not make any distinction between Palestinian and Jewish refugees, including the following: 
(1)United Nations Security Council Resolution 242 of November 22, 1967, calls for a just settlement of the refugee problem without distinction between Palestinian and Jewish refugees. Justice Arthur Goldberg, the United States delegate to the United Nations at that time, has pointed out that a notable omission in 242 is any reference to Palestinians, a Palestinian state on the West Bank or the PLO. The resolution addresses the objective of achieving a just settlement of the refugee problem. This language presumably refers both to Arab and Jewish refugees, for about an equal number of each abandoned their homes as a result of the several wars. 
(2)The Madrid Conference, which was first convened in October 1991 and was co-chaired by United States President George H.W. Bush and President of the U.S.S.R. Mikhail Gorbachev, included delegations from Spain, the European Community, the Netherlands, Egypt, Syria, and Lebanon, as well as a joint Jordanian-Palestinian delegation. In his opening remarks before the January 28, 1992, organizational meeting for multilateral negotiations on the Middle East in Moscow, United States Secretary of State James Baker made no distinction between Palestinian refugees and Jewish refugees in articulating the mission of the Refugee Working Group, stating that [t]he refugee group will consider practical ways of improving the lot of people throughout the region who have been displaced from their homes. 
(3)The Roadmap to a Permanent Two-State Solution to the Israeli-Palestinian Conflict, in referring to an agreed, just, fair, and realistic solution to the refugee issue, uses language that is equally applicable to all persons displaced as a result of the conflict in the Middle East; 
Whereas Egypt, Jordan, and the Palestinians have affirmed that a comprehensive solution to the Middle East conflict will require a just solution to the plight of all refugees as evidenced by the following: 
(1)The 1978 Camp David Accords, the Framework for Peace in the Middle East, includes a commitment by Egypt and Israel to work with each other and with other interested parties to establish agreed procedures for a prompt, just and permanent resolution of the implementation of the refugee problem. The Treaty of Peace between Israel and Egypt, signed at Washington, D.C. March 26, 1979, in addition to general references to United Nations Security Council Resolution 242 as the basis for comprehensive peace in the region, provides in Article 8 that the Parties agree to establish a claims commission for the mutual settlement of all financial claims, including those of former Christian and Jewish refugees displaced from Egypt. 
(2)Article 8 of the Treaty of Peace Between the State of Israel and the Hashemite Kingdom of Jordan, done at Arava/Araba Crossing Point October 26, 1994, entitled Refugees and Displaced Persons recognizes the massive human problems caused to both Parties by the conflict in the Middle East. The reference to massive human problems in a broad manner suggests that the plight of all refugees of the conflict in the Middle East includes Jewish refugees from Arab countries; 
Whereas the United States is encouraged by recent statements by Libyan leader Muammar Qadhafi that he is ready to compensate Libyan Jews whose properties were confiscated and that he is prepared to allow Libyans to travel to Israel; 
Whereas the Law of Administration for the State of Iraq for the Transitional Period, signed at Baghdad March 8, 2004, is a landmark document that enshrines the right to freedom of thought, conscience, and religious belief and practice that had long been denied to Iraqis and states that the Transitional Government shall take steps to end the vestiges of the oppressive acts arising from, among other things, forced displacement, deprivation of citizenship, [and] expropriation of financial assets and property; and 
Whereas, while progress is being made, continued emphasis needs to be placed on the rights and redress for Jewish refugees: Now, therefore, be it 
 
1.Sense of the house of representatives on human rights and refugeesIt is the sense of the House of Representatives that— 
(1)the United States deplores the past and continuing violation of the human rights and religious freedoms of minority populations in Arab countries; 
(2)with respect to Jews and Christians displaced from Arab countries, for any comprehensive Middle East peace agreement to be credible, durable, and enduring, constitute an end to conflict in the Middle East, and provide for finality of all claims, the agreement must address and resolve all outstanding issues, including the legitimate rights of all peoples displaced from Arab countries; and 
(3)the United States will work to ensure that the provisions of both the Law of Administration for the State of Iraq for the Transitional Period, signed at Baghdad March 8, 2004, and the permanent constitution to be presented to the people of Iraq for approval in a general referendum no later than October 15, 2005— 
(A)are universally applied to all groups forced to leave Iraq; and 
(B)will rectify the historical injustices and discriminatory measures perpetrated by previous Iraqi regimes. 
2.United states policy on middle east refugeesThe House of Representatives urges the President to— 
(1)instruct the United States Representative to the United Nations and all United States representatives in bilateral and multilateral fora that, when the United States considers or addresses resolutions that allude to the issue of Middle East refugees, the United States delegation should ensure that— 
(A)the relevant text refers to the fact that multiple refugee populations have been caused by the Arab-Israeli conflict; and  
(B)any explicit reference to the required resolution of the Palestinian refugee issue is matched by a similar explicit reference to the resolution of the issue of Jewish refugees from Arab countries; and  
(2)make clear that the United States Government supports the position that, as an integral part of any comprehensive peace, the issue of refugees and the mass violations of human rights of minorities in Arab countries must be resolved in a manner that includes— 
(A)redress for the legitimate rights of all refugees displaced from Arab countries; and  
(B)recognition of the fact that Jewish and Christian property, schools, and community property was lost as a result of the Arab-Israeli conflict. 
 
